Order                                                       Michigan Supreme Court
                                                                  Lansing, Michigan

  June 3, 2015                                                      Robert P. Young, Jr.,
                                                                               Chief Justice

                                                                     Stephen J. Markman
                                                                         Mary Beth Kelly
  151417(44)                                                              Brian K. Zahra
                                                                  Bridget M. McCormack
                                                                        David F. Viviano
  RENEE B. LAFAVE, SHIRLEY ZIMMER,                                  Richard H. Bernstein,
                                                                                    Justices
  RONALD PROCTOR, and JOANN M.
  PROCTOR,
            Plaintiffs/Counter-Defendants-
            Appellees,
  and

  LAWRENCE R. MCCALEB,
          Plaintiff,
                                             SC: 151417
  v                                          COA: 315439
                                             Ionia CC: 2010-027799-CH
  IONIA COUNTY ROAD COMMISSION
  CHAIRPERSON, JOHN BUSH, STATE
  TREASURER, CHARLES LLOYD BABCOCK,
  DAWN KONENSKI, ROGER KONENSKI,
  LEON PLATTE TRUST, ALICIA BETZ,
  MEDFORD BAILEY, ROBERT ZIMMER,
  TRACY ANTHONY, DANIEL R. ZIMMER,
  JODIE L. ZIMMER, DAWN ALDRICH,
  PATRICIA LIPPINCOTT TRUST, JOHANNA
  PARSHALL, MICHELLE DROSTE, EUGENE
  DROSTE, DIRECTOR OF DEPARTMENT OF
  NATURAL RESOURCES, CONSUMERS
  ENERGY CO., AT&T, HOMEWORKS TRICOUNTY
  ELECTRIC CO-OP, TOWNSHIP OF
  LYONS, IONIA COUNTY ROAD
  COMMISSION, DIRECTOR OF DEPARTMENT
  OF LICENSING AND REGULATORY
  AFFAIRS,
              Defendants,
  and
                                                                                                            2

SALLY N. COOK,
          Defendant/Counter-Plaintiff,
and

MOLLY E. KANDLE-KOST and JAMES KOST,
           Defendants/Counter-Plaintiffs-
           Appellants.
________________________________________/

       On order of the Chief Justice, the motion of defendants/counter-plaintiffs-
appellants to extend the time for filing their reply is GRANTED. The reply submitted on
June 1, 2015, is accepted for filing.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                        June 3, 2015
                                                                                   Clerk